          Case 1:15-cr-00558-PAC Document 26 Filed 09/16/21 Page 1 of 1




             ROTHMAN, SCHNEIDER, SOLOWAY & STERN, LLP
                                           Attorneys at Law
                                     100 Lafayette Street, Suite 501
                                         New York, NY 10013
Franklin A. Rothman
Jeremy Schneider                                                                       Fax: (212) 571-5507
Robert A. Soloway                                                                      Tel: (212) 571-5500
David Stern




                                                                  September 13, 2021
BY ECF

Hon. Paul A. Crotty
United States District Court
500 Pearl Street
New York, New York 10007

                           Re: United States v. Kuilan
                               Ind: 15 Cr. 558 (PAC)

Dear Judge Crotty:

        I represent Jose Kuilan in the above-captioned matter, who is scheduled to appear on
Thursday, September 16, 2021 before your Honor in connection with a pending VOSR. The
defendant is at liberty, and has been throughout the pendency of this matter. I am currently traveling
out of the country and do not plan to return until the coming weekend. For this reason, it is
respectfully requested that this matter be adjourned for further proceedings for one week, or
thereafter, so that it can be convened upon my return. I have informed the government, by AUSA
Thomas McKay, that I would be making this application, and the government has no objection.

        Thank you very much for your attention to this matter.

                                                                  Sincerely,

                                                                  Robert A. Soloway

                                                                  Robert A. Soloway

RAS:sc


                       9/162021
                       The VOSR will be adjourned to
                       Tuesday, September 28 at 3PM. SO
                       ORDERED.
